OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to the practice of law by this Court on January 9, 1992 and is currently in good standing. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State because she no longer wishes to maintain her attorney registration in this State. She states in her affidavit that she has relocated and has no intention of returning to *144New York State. There are no complaints pending against her.
We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.